GULOTTA, Judge,
concurs.
I concur with the well written and well reasoned majority opinion. However, a reading of the act indicates it to be vague and confusing. The Legislature could not have intended that the State furnish to the defendant the substantive account of the police investigation. I am inclined to the conclusion that the Legislature intended by use of the word “initial” police report to mean only the information contained in the complaint history and the arrest register. Nonetheless, until Legislative clarification occurs, I am of the opinion that the result reached by the majority is a reasonable judicial response to a vague Legislative effort. Accordingly, I concur.